NO. 12-19-00226-CV

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

 WILLIAM D. WALLER, JR.,                            §       APPEAL FROM THE 2ND
 APPELLANT

 V.                                                 §       JUDICIAL DISTRICT COURT

 SUSAN J. WALLER, DOROTHY REID
 WALLER AND ALICIA G. TENNISON,                     §       CHEROKEE COUNTY, TEXAS
 APPELLEES

                                   MEMORANDUM OPINION
                                       PER CURIAM
        William D. Waller, Jr., acting pro se, filed a notice of appeal to challenge a judgment signed
on May 1, 2019. Under the rules of appellate procedure, the notice of appeal must be filed within
thirty days after the judgment is signed. See TEX. R. APP. P. 26.1. The record does not indicate
that Appellant filed a motion for new trial, motion to modify, motion to reinstate, or request for
findings of fact and conclusions of law. See TEX. R. APP. P. 26.1(a). Thus, Appellant’s notice of
appeal was due on or before May 31. Appellant filed his notice of appeal on June 6, thus, it was
untimely.
        Texas Rule of Appellate Procedure 26.3 provides that a motion to extend the time for filing
a notice of appeal must be filed within fifteen days after the deadline for filing the notice of appeal.
TEX. R. APP. P. 26.3. On June 17, this Court notified Appellant that the information received in
this appeal does not show the jurisdiction of this Court, i.e., there is no timely notice of appeal.
See TEX. R. APP. P. 26.1. However, Appellant was further notified that, pursuant to Rule 26.3 and
Verburgt v. Dorner, 959 S.W.2d 615 (Tex. 1997), we would imply a motion to extend time for
filing the notice of appeal. We informed Appellant that Rule 26.3 requires a motion complying
with Rule 10.5(b). See TEX. R. APP. P. 10.5(b), 26.3(b). Thus, we notified Appellant that the
appeal would be dismissed for want of jurisdiction unless on or before June 27, Appellant informed
this Court, in writing, of facts that reasonably explained his need for an extension of time to file
the notice of appeal. See TEX. R. APP. P. 42.3. This deadline expired without a response from
Appellant.
         Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered September 4, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         SEPTEMBER 4, 2019


                                         NO. 12-19-00226-CV


                               WILLIAM D. WALLER, JR.,
                                       Appellant
                                          V.
                      SUSAN J. WALLER, DOROTHY REID WALLER
                               AND ALICIA G. TENNISON,
                                      Appellees


                                  Appeal from the 2nd District Court
                      of Cherokee County, Texas (Tr.Ct.No. 2016-11-0772)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.